Scott, J.:
Upon the foregoing facts we are unable to distinguish this case in principle from Salen v. Bank of State of New York (110 App. Div. 636), in which Mr. Justice Clarke carefully examined all the authorities on the subject and clearly demonstrated the distinction between the case in which he was writing and those upon which the plaintiff in the principal case relies. (Schmidt v. Garfield Nat. Bank, 64 Hun, 298; affd., 138 N. Y. 631; Robinson v. Chemical Nat. Bank, 86 id. 404.) We can add nothing to what was said in the Salen case, and it would serve no useful purpose to reiterate what was written there.
The circumstances that plaintiff’s employee was furnished with a rubber stamp does not in our opinion differentiate the cases. That was a mere matter of convenience. The point is that she was authorized to indorse the checks in plaintiff’s name. Whether the legend attached above the signature was written or stamped was immaterial.
The determination of the Appellate Term must be reversed, and the judgment of the Municipal Court affirmed, with costs to the appellant in all courts.
Ingraham, P. J., McLaughlin, Dowling and Hotchkiss, JJ., concurred.
Determination reversed and judgment of Municipal Court affirmed, with costs to appellant in all courts. Order to be settled on notice.